Exhibit 10.1

 

FIRST AMENDMENT AGREEMENT

 

This FIRST AMENDMENT AGREEMENT (this “Amendment”) is made as of the 27th day of
March, 2012 among:

 

(a)           TELETECH HOLDINGS, INC., a Delaware corporation (“US Borrower”);

 

(b)           each Foreign Borrower, as defined in the Credit Agreement, as
hereinafter defined (each such Foreign Borrower, together with US Borrower,
collectively, “Borrowers” and, individually, each a “Borrower”);

 

(c)           the Lenders, as defined in the Credit Agreement, as hereinafter
defined;

 

(d)           KEYBANK NATIONAL ASSOCIATION, as joint lead arranger, sole book
runner and administrative agent for the Lenders under the Credit Agreement
(“Agent”);

 

(e)           WELLS FARGO SECURITIES, LLC, as joint lead arranger and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as co-syndication agent;

 

(f)            BANK OF AMERICA, N.A., as co-syndication agent; and

 

(g)           COMPASS BANK and JPMORGAN CHASE BANK, N.A., as co-documentation
agents.

 

WHEREAS, Borrowers, Agent and the Lenders are parties to that certain Credit
Agreement, dated as of October 1, 2010, that provides, among other things, for
loans and letters of credit aggregating Three Hundred Fifty Million Dollars
($350,000,000), all upon certain terms and conditions (as the same may from time
to time be amended, restated or otherwise modified, the “Credit Agreement”);

 

WHEREAS, Borrowers, Agent and the Lenders desire to amend the Credit Agreement
to modify certain provisions thereof;

 

WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement; and

 

WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Borrowers, Agent and the Lenders agree as follows:

 

1.             Amendment to Definitions in the Credit Agreement. Section 1.1 of
the Credit Agreement is hereby amended to delete the definitions of
“Consolidated EBITDA”,

 

--------------------------------------------------------------------------------


 

“Consolidated Funded Indebtedness”, “Eurodollar Rate”, “Revolving Amount” and
“Total Commitment Amount” therefrom and to insert in place thereof,
respectively, the following:

 

“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis, Consolidated Net Earnings for such period plus, without duplication, the
aggregate amounts deducted in determining such Consolidated Net Earnings in
respect of (a) Consolidated Interest Expense, (b) Consolidated Income Tax
Expense, (c) Consolidated Depreciation and Amortization Charges (and, in
addition, current and future amortization charges relating to the capitalized
costs incurred by the Companies in connection with the execution and closing of
this Agreement and the other Loan Documents (and future costs directly related
to the amendment, from time to time, of the foregoing documents)), (d) severance
and other restructuring-related expenses incurred during the fiscal year of US
Borrower ending December 31, 2012, and paid in cash during that fiscal year or
thereafter, up to an aggregate amount of Twenty Million Dollars ($20,000,000),
and (e) (i) non-cash charges or expenses incurred in accordance with GAAP (but
excluding any non-cash charges related to receivables impairment), minus
(ii) extraordinary or unusual non-cash gains not incurred in the ordinary course
of business but that were included in the calculation of Consolidated Net
Earnings for such period; provided that, for purposes of calculating the
Leverage Ratio, Senior Leverage Ratio and the Interest Coverage Ratio, (1) a pro
forma calculation of Consolidated EBITDA shall be made for Significant Positive
EBITDA Dispositions for any fiscal year of US Borrower if Significant Positive
EBITDA Dispositions are made, during such fiscal year, in excess of the
aggregate amount of Twenty Million Dollars ($20,000,000), (2) a pro forma
calculation of Consolidated EBITDA shall be made for Significant Positive EBITDA
Acquisitions made during such period, and (3) to the extent that any changes to
GAAP require the reclassification or recharacterization of Operating Leases as
capital leases, changes to Consolidated EBITDA that result from such
reclassification or recharacterization shall be excluded from the calculation of
Consolidated EBITDA.

 

“Consolidated Funded Indebtedness” means, at any date, solely with respect to
Indebtedness and other obligations owing by the Companies to Persons other than
the Companies and without duplication, the sum of (a) all Indebtedness for
borrowed money, (b) all obligations evidenced by bonds, debentures, notes or
similar instruments, or upon which interest payments are customarily made,
(c) all guaranties of Indebtedness of the type described in this definition,
(d) all obligations created under any conditional sale or other title retention
agreements, (e) all Capitalized Lease Obligations, Synthetic Lease and asset
securitization obligations (provided that the Companies may exclude Synthetic
Leases of aircraft up to the aggregate amount of Ten Million Dollars
($10,000,000)), (f) all obligations (contingent or otherwise) with respect to
letters of credit (other than a letter of credit or similar form of credit
enhancement issued as a Performance Guaranty), and (g) all obligations for the
deferred purchase price of capital assets; as determined on a Consolidated
basis. Notwithstanding anything in this definition to the contrary (i) all
deferred payment obligations (that are not based on performance) that are part
of the total Consideration for an Acquisition shall be considered to be
Consolidated Funded Indebtedness for the purposes of calculating the financial
covenants set forth in Section 5.7 hereof, (ii) no performance based contingent
obligation that is part of the total

 

2

--------------------------------------------------------------------------------


 

Consideration for any Acquisition shall be considered to be Consolidated Funded
Indebtedness for the purposes of calculating the financial covenants set forth
in Section 5.7 hereof, (iii) to the extent that changes to GAAP require the
reclassification or recharacterization of Operating Leases as capital leases,
such leases, as so reclassified or recharacterized, shall be excluded from
Consolidated Funded Indebtedness, and (iv) up to an aggregate amount of Fifteen
Million Dollars ($15,000,000) in economic incentives or grants provided by third
parties, which may be recorded as liabilities until certain conditions are met,
shall be excluded from Consolidated Funded Indebtedness, so long as the
Companies remain in material compliance with the terms of such economic
incentives and grants. In addition, for the avoidance of doubt, the net
obligations under any currency swap agreement, interest rate swap, cap, collar
or floor agreement or other interest rate management device or any Hedge
Agreement shall not be considered Consolidated Funded Indebtedness.

 

“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the quotient obtained by dividing (a) the rate
of interest, determined by Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) as of approximately
11:00 A.M. (London time) two Business Days prior to the beginning of such
Interest Period pertaining to such Eurodollar Loan, as listed on British Bankers
Association Interest Rate LIBOR 01 or 02 as provided by Reuters or Bloomberg
(or, if for any reason such rate is unavailable from Reuters or Bloomberg, from
any other similar company or service that provides rate quotations comparable to
those currently provided by Reuters or Bloomberg) as the rate in the London
interbank market for Dollar deposits in immediately available funds with a
maturity comparable to such Interest Period, provided that, in the event that
such rate quotation is not available for any reason, then the Eurodollar Rate
shall be the average of the per annum rates at which deposits in immediately
available funds in Dollars for the relevant Interest Period and in the amount of
the Eurodollar Loan to be disbursed or to remain outstanding during such
Interest Period, as the case may be, are offered to Agent (or an affiliate of
Agent, in Agent’s discretion) by prime banks in any Eurodollar market reasonably
selected by Agent, determined as of 11:00 A.M. (London time) (or as soon
thereafter as practicable), two Business Days prior to the beginning of the
relevant Interest Period pertaining to such Eurodollar Loan; by (b) 1.00 minus
the Reserve Percentage.

 

“Revolving Amount” means Five Hundred Million Dollars ($500,000,000), as such
amount may be increased up to the Maximum Revolving Amount pursuant to
Section 2.9(b) hereof, or decreased pursuant to Section 2.9(a) hereof.

 

“Total Commitment Amount” means the principal amount of Five Hundred Million
Dollars ($500,000,000), as such amount may be increased pursuant to
Section 2.9(b) hereof, or decreased pursuant to Section 2.9(a) hereof.

 

2.             Amendment to Schedule 1. The Credit Agreement is hereby amended
to delete Schedule 1 (Commitments of Lenders) therefrom and to insert in place
thereof a new Schedule 1 in the form of Schedule 1 hereto.

 

3

--------------------------------------------------------------------------------


 

3.             Reallocation of Outstanding Amounts. On the date hereof, the
Lenders shall make adjustments among themselves with respect to the Loans then
outstanding and amounts of principal with respect thereto as shall be necessary,
in the opinion of Agent, in order to reallocate among such Lenders such
outstanding amounts, based on the revised Commitments as set forth in the
revised Schedule 1 hereto.

 

4.             Closing Deliveries. Concurrently with the execution of this
Amendment, Borrowers shall:

 

(a)             deliver to Agent, for delivery to KeyBank National Association,
Wells Fargo Bank, National Association, Bank of America, N.A., Compass Bank,
JPMorgan Chase Bank, N.A., HSBC Bank USA, National Association, Bank of the West
and The Northern Trust Company replacement Revolving Credit Notes in the amounts
specified in Schedule 1 to the Credit Agreement;

 

(b)             deliver to Agent certified copies of the resolutions of the
board of directors of Borrowers evidencing approval of the execution and
delivery of this Amendment and the execution of any other Loan Documents and
Related Writings required in connection therewith;

 

(c)             execute and deliver to Agent the First Amendment Closing Fee
Letter, and pay the fees stated therein;

 

(d)             cause each Guarantor of Payment to execute the attached
Guarantor Acknowledgment and Agreement; and

 

(e)             pay all fees owing to Agent (including legal fees and expenses)
in connection with this Amendment and any other Loan Documents.

 

5.             Representations and Warranties. Borrowers hereby represent and
warrant to Agent and the Lenders that (a) Borrowers have the legal power and
authority to execute and deliver this Amendment; (b) the officers executing this
Amendment have been duly authorized to execute and deliver the same and bind
Borrowers with respect to the provisions hereof; (c) the execution and delivery
hereof by Borrowers and the performance and observance by Borrowers of the
provisions hereof do not violate or conflict with the Organizational Documents
of Borrowers or any law applicable to Borrowers or result in a breach of any
provision of or constitute a default under any other agreement, instrument or
document binding upon or enforceable against Borrowers; (d) no Default or Event
of Default exists, nor will any occur immediately after the execution and
delivery of this Amendment or by the performance or observance of any provision
hereof; (e) each of the representations and warranties contained in the Loan
Documents is true and correct in all material respects as of the date hereof as
if made on the date hereof, except to the extent that any such representation or
warranty expressly states that it relates to an earlier date (in which case such
representation or warranty is true and correct in all material respects as of
such earlier date); (f) Borrowers are not aware of any claim or offset against,
or defense or counterclaim to, Borrowers’ obligations or liabilities under the
Credit

 

4

--------------------------------------------------------------------------------


 

Agreement or any other Related Writing; and (g) this Amendment constitutes a
valid and binding obligation of Borrowers in every respect, enforceable in
accordance with its terms.

 

6.             Waiver and Release. Borrowers, by signing below, hereby waive and
release Agent, and each of the Lenders, and their respective directors,
officers, employees, attorneys, affiliates and subsidiaries, from any and all
claims, offsets, defenses and counterclaims, such waiver and release being with
full knowledge and understanding of the circumstances and effect thereof and
after having consulted legal counsel with respect thereto.

 

7.             References to Credit Agreement and Ratification. Each reference
to the Credit Agreement that is made in the Credit Agreement or any other
Related Writing shall hereafter be construed as a reference to the Credit
Agreement as amended hereby. Except as otherwise specifically provided herein,
all terms and provisions of the Credit Agreement are confirmed and ratified and
shall remain in full force and effect and be unaffected hereby. This Amendment
is a Loan Document.

 

8.             Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile or other electronic signature, each of which, when so executed and
delivered, shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.

 

9.             Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

10.           Severability. Any provision of this Amendment that shall be
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

11.           Governing Law. The rights and obligations of all parties hereto
shall be governed by the laws of the State of Ohio, without regard to principles
of conflicts of laws.

 

[Remainder of page intentionally left blank.]

 

5

--------------------------------------------------------------------------------


 

JURY TRIAL WAIVER. BORROWERS, AGENT AND THE LENDERS, TO THE EXTENT PERMITTED BY
LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT
AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.

 

 

 

TELETECH HOLDINGS, INC.

 

 

 

 

By:

/s/ John R. Troka, Jr.

 

Name:

John R. Troka, Jr.

 

Title:

Senior Vice President, Finance

 

Signature Page 1 of 10 to

First Amendment Agreement

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION
as Agent and as a Lender

 

 

 

By:

/s/ David A. Wild

 

Name:

David A. Wild

 

Title:

Senior Vice President

 

Signature Page 2 of 10 to

First Amendment Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as Co-Syndication

 

Agent and as a Lender

 

 

 

 

By:

/s/ Catherine M. Jones

 

Name:

Catherine M. Jones

 

Title:

Senior Vice President

 

Signature Page 3 of 10 to

First Amendment Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

as Co-Syndication Agent and as a Lender

 

 

 

 

By:

/s/ Jonathan M. Phillips

 

Name:

Jonathan M. Phillips

 

Title:

Senior Vice President

 

Signature Page 4 of 10 to

First Amendment Agreement

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK

 

as Co-Documentation Agent and as a Lender

 

 

 

By:

/s/ Joseph W. Nimmons

 

Name:

Joseph W. Nimmons

 

Title:

Vice President

 

Signature Page 5 of 10 to

First Amendment Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

as Co-Documentation Agent and as a Lender

 

 

 

 

By:

/s/ Anthony A. Eastman

 

Name:

Anthony A. Eastman

 

Title:

Underwriter

 

Signature Page 6 of 10 to

First Amendment Agreement

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Steven T. Brennan

 

Name:

Steven T. Brennan

 

Title:

Senior Vice President (SC15219)

 

Signature Page 7 of 10 to

First Amendment Agreement

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

By:

/s/ Kevin A. Ege

 

Name:

Kevin A. Ege

 

Title:

Vice President

 

Signature Page 8 of 10 to

First Amendment Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST

 

 

 

 

By:

/s/ Terry A. Switz, Jr

 

Name:

Terry A. Switz, Jr

 

Title:

VP

 

Signature Page 9 of 10 to

First Amendment Agreement

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY

 

 

 

 

By:

/s/ Brandon Rolek

 

Name:

Brandon Rolek

 

Title:

Vice President

 

Signature Page 10 of 10 to

First Amendment Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

COMMITMENTS OF LENDERS

 

LENDERS

 

COMMITMENT
PERCENTAGE

 

REVOLVING
CREDIT
COMMITMENT
AMOUNT

 

MAXIMUM AMOUNT

 

KeyBank National Association

 

16.00

%

$

80,000,000

 

$

80,000,000

 

Wells Fargo Bank, National Association

 

16.00

%

$

80,000,000

 

$

80,000,000

 

Bank of America, N.A.

 

15.00

%

$

75,000,000

 

$

75,000,000

 

HSBC Bank USA, National Association

 

11.00

%

$

55,000,000

 

$

55,000,000

 

Compass Bank

 

10.00

%

$

50,000,000

 

$

50,000,000

 

JPMorgan Chase Bank

 

10.00

%

$

50,000,000

 

$

50,000,000

 

Bank of the West

 

10.00

%

$

50,000,000

 

$

50,000,000

 

Citibank, N.A.

 

6.00

%

$

30,000,000

 

$

30,000,000

 

The Northern Trust Company

 

6.00

%

$

30,000,000

 

$

30,000,000

 

Total Commitment Amount

 

100

%

$

500,000,000

 

$

500,000,000

 

 

S-1

--------------------------------------------------------------------------------


 

GUARANTOR ACKNOWLEDGMENT AND AGREEMENT

 

The undersigned consent and agree to and acknowledge the terms of the foregoing
First Amendment Agreement dated as of March 27, 2012. The undersigned further
agree that the obligations of the undersigned pursuant to the Guaranty of
Payment executed by the undersigned are hereby ratified and shall remain in full
force and effect and be unaffected hereby.

 

The undersigned hereby waive and release Agent and the Lenders and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of any
kind or nature, absolute and contingent, of which the undersigned are aware or
should be aware, such waiver and release being with full knowledge and
understanding of the circumstances and effect thereof and after having consulted
legal counsel with respect thereto.

 

JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVE
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT, THE LENDERS AND THE
UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

TELETECH CUSTOMER CARE MANAGEMENT (COLORADO), LLC

 

TELETECH STOCKTON, LLC

 

 

 

 

 

 

 

 

By:

/s/ John R. Troka, Jr.

 

By:

/s/ John R. Troka, Jr.

Name:

John R. Troka, Jr.

 

Name:

John R. Troka, Jr.

Title:

SVP, Global Finance

 

Title:

SVP, Global Finance

 

 

 

TELETECH SERVICES CORPORATION

 

TELETECH CUSTOMER CARE MANAGEMENT (WEST VIRGINIA), INC.

 

 

 

 

 

 

 

 

By:

/s/ John R. Troka, Jr.

 

By:

/s/ John R. Troka, Jr.

Name:

John R. Troka, Jr.

 

Name:

John R. Troka, Jr.

Title:

SVP, Global Finance

 

Title:

SVP, Global Finance

 

 

 

 

 

 

 

 

 

 

TELETECH GOVERNMENT SOLUTIONS, LLC

 

TELETECH INTERNATIONAL HOLDINGS, INC.

 

 

 

 

 

By:

/s/ John R. Troka, Jr.

 

By:

/s/ John R. Troka, Jr.

Name:

John R. Troka, Jr.

 

Name:

John R. Troka, Jr.

Title:

Board of Managers

 

Title:

SVP, Global Finance

 

Signature Page 1 of 2 to

Guarantor Acknowledgment and Agreement

 

--------------------------------------------------------------------------------


 

DIRECT ALLIANCE CORPORATION

 

TELETECH LOAN SERVICES, LLC

 

 

 

 

 

By:

/s/ John R. Troka, Jr.

 

By:

/s/ John R. Troka, Jr.

Name:

John R. Troka, Jr.

 

Name:

John R. Troka, Jr.

Title:

SVP, Global Finance

 

Title:

VP / Director

 

TELETECH@HOME, INC.

 

TELETECH SOUTH AMERICA HOLDINGS, INC.

 

 

 

 

 

By:

/s/ John R. Troka, Jr.

 

By:

/s/ John R. Troka, Jr.

Name:

John R. Troka, Jr.

 

Name:

John R. Troka, Jr.

Title:

SVP, Global Finance

 

Title:

SVP, Global Finance

 

ONDEMAND LLC

 

ELOYALTY, LLC

 

 

 

 

 

By:

/s/ John R. Troka, Jr.

 

By:

/s/ John R. Troka, Jr.

Name:

John R. Troka, Jr.

 

Name:

John R. Troka, Jr.

Title:

SVP, Global Finance

 

Title:

SVP, Global Finance

 

Signature Page 2 of 2 to

Guarantor Acknowledgment and Agreement

 

--------------------------------------------------------------------------------